Citation Nr: 1016711	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO. 09-18 462	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for skin rash, claimed 
as mouth lesion.

2. Entitlement to service connection for knots on feet.

3. Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
November 1971, from September 1990 to August 1991, and from 
March 2003 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2008 decision of a Department of Veterans Affairs 
(VA), Regional Office (RO), at Nashville, Tennessee, that 
denied the benefits sought on appeal.


FINDINGS OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified VA in writing that he wished to 
withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2008). Withdrawal may be made by the Veteran or by 
his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written 
statement in April 2010, as follows: "Please consider this 
as my withdrawal of all issues on appeal. I do not have 
evidence of current diagnoses." He signed this statement. 
The Veteran, therefore, has effectively withdrawn the pending 
appeals for service connection for a skin rash, knots on his 
feet, and for a right shoulder condition. There remain no 
allegations of errors of fact or law for appellate 
consideration with regard to these claims. Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.


ORDER

The appeal of entitlement to service connection for skin 
rash, claimed as mouth lesion is dismissed.

The appeal of entitlement to service connection for knots on 
feet is dismissed.

The appeal of entitlement to service connection for a right 
shoulder condition is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


